           Case 5:19-cv-02441-JP Document 20 Filed 06/22/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HARVEY M. SHANER, JR.                             :                   CIVIL ACTION
                                                  :
                  v.                              :
                                                  :
CLIFF KNAPPENBERGER                               :                   NO. 19-2441
                                                  :

                                              ORDER

       AND NOW, this 22nd day of June, 2020, upon consideration of Defendant’s Motion for a

More Definite Statement (Docket No. 15), and for the reasons stated in the accompanying

Memorandum, IT IS HEREBY ORDERED that the Motion is GRANTED. IT IS FURTHER

ORDERED that Plaintiff shall file, no later than July 22, 2020, a second amended complaint in

which he clearly identifies the constitutional right(s) that he believes Defendant Cliff

Knappenberger violated, when the violation(s) occurred, and the manner in which Defendant

violated his identified constitutional right(s). If Plaintiff fails to file a second amended complaint

within the specified time period, we will dismiss his Amended Complaint in its entirety.



                                                      BY THE COURT:


                                                      /s/ John R. Padova

                                                      ____________________________
                                                      John R. Padova, J.
